DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “one or more grooves disposed between the sealing member and the fastening member.  The specification does recite grooves disposed in the interior surface of the sealing member (see para [0024] et seq. in applicant’s published application US 2020-0129976).  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
Specification
The disclosure is objected to because of the following informalities: the specification does disclose grooves disposed in the interior surface of the sealing member (see para [0024] et seq. in applicant’s published application US 2020-0129976).  However, the specification does not support “grooves” between the sealing member and the fastener member. Rather, the specification supports a “channel” 843A disposed between the sealing member and the fastener member.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, the specification does disclose “grooves” disposed in the interior surface of the sealing member (see para [0024] et seq. in applicant’s published application US 2020-0129976).  However, the specification does not support “grooves” 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Gerken et al., (US 4,713,219; hereinafter “Gerken”) Chess et al., (US 5,674,456; hereinafter “Chess”).
As to claim 1, Gerken teaches a fluid handling tube, comprising:
a tube body 1 and a cap 6, 
the tube body comprising an exterior surface and an interior surface (see Figs.1 and 3); 
the cap comprising a proximal surface, a distal surface, a cap rim, a cap rim exterior surface, and a tubular sealing member 7 protruding from the distal surface (see Figs. 1 and 3); 
the sealing member comprising a distal terminus opposite the distal surface of the cap, an interior surface, and a substantially smooth exterior surface configured to seal with the interior surface of the tube body (see Figs. 1 and 3); and
the cap comprising an anterior tube fastener member comprising an operator engagement surface 23.
Gerken does not explicitly teach a cap 80 comprising one or more grooves disposed between the sealing member and the fastener member, wherein each of the one or more grooves terminates at the cap rim exterior surface.  
In the related art of closing containers, Chess teaches the cap 80 comprising one or more grooves disposed between the sealing member and the fastener member, wherein each of the one or more grooves terminates at the cap rim exterior surface, see modified Fig. 7 below. This groove/channel permits the latch 90 to pivot under the ledge to prevent leaks of liquid from therein, (see col. 4, line 8 et seq.)

    PNG
    media_image1.png
    169
    291
    media_image1.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art to substitute the fastening system 23 of Gerken with the fastening system of Chess since the both mechanisms perform the same function in substantially the same way with the same results.  Chess also recognizes that the pivoting provided by the groove would help latch the cap closes to prevent leaks from the container.
As to claim 2, Gerken teaches one or more grooves 11 comprises a latitudinal opening disposed on the proximal surface of the cap (see Fig. 1).
As to claim 3, Chess teaches each of the one or more grooves comprises a latitudinal opening disposed on the distal surface of the cap (see Fig. 7).
As to claim 4, Chess teaches each of the one or more grooves comprises a groove floor, a first groove terminus, a second groove terminus, and a major length along the groove floor from the first groove terminus to the second groove terminus (see Figs. 6 and 7).
As to claim 5, Gerken teaches the cap 6 comprises a bore 27.
As to claim 6, it would have been an obvious matter of design choice to provide the bore interior side surface and each of the one or more grooves terminates at the bore interior side surface in the combination of Gerken and Chess.
As to claim 7, the number of grooves and the direction of the grooves would have been an obvious matter of design choice in the combination of Gerken and Chess.
As to claim 8, Chess teaches the major length of each of the one or more grooves is parallel to a latitudinal axis extending from one side of the cap to the other side of the cap (see Figs. 6 and 7).
As to claim 9, Chess teaches u-shaped or v-shaped cross section with flat sidewalls, flat floor, curved sidewalls, curved floor, or combination thereof (see Fig. 7).
As to claims 10-13, it would have been an obvious matter of design choice in the combination of Gerken and Chess to determine the optimum sizes for the grooves.
As to claim 14, Chess teaches the one or more grooves in the cap define a first region and a second region of the cap, a the first region includes the tube fastener member of the cap located on the anterior side of the one or more grooves, a the second region includes a cap body located on the posterior side of the one or more grooves, and the one or more grooves are configured to function as a living hinge (allows the fastener to pivot) between the tube fastener member and the cap body when a force is applied to the engagement surface in the proximal direction (see col. 4, line 8 et seq., and Fig. 7)
As to claims 15 and 16, Chess teaches each of the one or more grooves comprises a minor width, and the one or more grooves in the cap are configured to reduce the minor width at the groove opening after and when the force is applied compared to the minor width of the opening of the groove before the force is applied (see col. 4, line 8 et seq., and Fig. 7).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,137,447. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a fluid handling tube, comprising a tube body and a cap, the tube body comprising an exterior surface and an interior surface; the cap comprising a proximal surface, a distal surface, a cap rim, a cap rim exterior surface, and a tubular sealing member protruding from the distal surface; the sealing member comprising a distal terminus opposite the distal surface of the cap, an interior surface, and a substantially smooth exterior surface configured to seal with the interior surface of the tube body; the cap comprising an anterior tube fastener member comprising an operator engagement surface; and the cap comprising one or more grooves disposed between the sealing member and the fastener member, wherein each of the one or more grooves terminates at the cap rim exterior surface.  Thus, all of the elements of the invention recited in the instant claims are encompassed by claims 1-20 of ‘447.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robbins et al., (US 4,755,356) which teaches a groove/channel 32 in the cap 14.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798